EXHIBIT 99.3 PACMAG METALS PTY LTD ABN 73 (Formerly PacMag Metals Limited) FINANCIAL REPORT 30 JUNE 2010 (Expressed in Australian dollars) PacMag Metals Pty Ltd. AUDITORS' REPORT To the Directors of PacMag Metals Limited We have audited the accompanying financials statements of PacMag Metals Limited, which comprises of the consolidated statement of financial position as at June 30, 2010 and the consolidated statements of comprehensive income, recognized changes in equity and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at June 30, 2010 and the results of its operations and its cash flows for the year then ended in accordance with International Financial Reporting Standards. The audited consolidated financial statements as at June 30, 2009 and for the year then ended were examined by other auditors, in accordance with Australian Auditing Standards, who expressed an opinion without reservation on those statements in their report dated September 23, 2009 in accordance with International Financial Reporting Standards. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants October 26, 2010 PacMag Metals Pty Ltd. TABLE OF CONTENTS Page Financial Statements Consolidated Statement of Comprehensive Income 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Recognized Changes in Equity 5 Consolidated Statement of Cash Flows 6 Notes to and forming part of the Financial Statements 7-53 PacMag Metals Pty Ltd. PACMAG METALS PTY LTD AND ITS CONTROLLED ENTITIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME FOR THE YEAR ENDED 30 JUNE 2010 $ $ Revenue Revenue Expenses Administration expenses ) ) Impairment loss on available for sale assets - ) Employee benefit expenses ) ) Exploration expenditure incurred ) Impairment on exploration expenditure ) ) Other expenses ) ) Total expenses ) ) Profit/(loss) before income tax expense ) ) Income tax (expense)/benefit ) Total income/(loss) for the year ) ) Other comprehensive income Changes in the fair value of available-for-sale financial assets, net of tax ) Total comprehensive income/(loss) for the year ) ) Earning/(Loss) per share: Basic $ ) $ ) Diluted $ ) $ ) The above Consolidated Statement of Comprehensive Income should be read in conjunction with the accompanying notes PacMag Metals Pty Ltd. PACMAG METALS PTY LTD AND ITS CONTROLLED ENTITIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION AS AT 30 JUNE 2010 $ $ $ Note ASSETS Current Assets Cash and cash equivalents 5 Trade and other receivables 6 Total current assets Non-current assets Available for sale financial assets 7 0 Property, plant and equipment 8 0 Exploration and evaluation expenditure 9 0 Deferred tax asset 12 Total non-current assets Total assets LIABILITIES Current Liabilities Trade and other payables 10 0 Total current liabilities Non-current Liabilities Provisions 11 - 0 Deferred tax liabilities 12 Total non-current liabilities Total liabilities Net Assets EQUITY Issued Capital 13 Reserves 14 (a) Accumulated losses 14
